Exhibit 10.1
 
2008 Equity Grant
RSU Terms and Conditions

This is a summary of the material terms and conditions of the 2008 Equity
Program. The DIRECTV Group, Inc. Stock Plan (the “Plan”) and Prospectus govern
the awards, receipt of which is hereby acknowledged, and is incorporated herein
by this reference.
 
TERM OR CONCEPT
EXPLANATION
Company
The DIRECTV Group, Inc., and its Subsidiaries
Eligibility
Full-time exempt employees at the level of Senior Manager and above; new
employees must be hired and actively working before the grant date to receive an
RSU grant. Promotions that would result in an increase in target RSUs must be
effective by January 1, 2008 for employees to be eligible for the increased
target grant.
Awards
DIRECTV Restricted Stock Units (RSUs or Units); distributed in DIRECTV (DTV)
common stock
Performance Period
3-year Performance Period (January 1, 2008 – December 31, 2010)
Adjustment Factor
This factor is the percentage (0% to 125%) used at the end of the 3-year
performance period to determine your shares earned based on the Company’s
performance to the Performance Measures listed below.
Performance Measures (Weighting)

·  Each performance measure is determined as the percentage growth from the
prior year-end DIRECTV Group results.
 

 
Performance Measure
 
Weight
Annual Performance Target
Performance Range
Performance Factor Range
Annual Growth in Cash Flow Before Interest & Taxes
40%
30%
0 to 50%
0 to 1.5
 
Annual Growth in OPBDA
(Operating Profit before Depreciation & Amortization)
40%
15%
 
0 to 22.5%
0 to 1.5
 
Annual Growth in Revenue
20%
10%
 
0 to 12.5%
0 to 1.5
 

Performance Determination
 
·  At the end of each year, the Company assesses DIRECTV Group performance for
each Performance Measure, resulting in an annual Performance Factor per chart
above.
 
 
·  At the end of the three years, the average of the three annual Performance
Factors creates the Adjustment Factor (the % used to determine the final shares
earned).  The final Adjustment Factor is capped at 125%.
 
Distribute Shares at the End of Three Years
 
·  As soon as practicable after the end of the Performance Period, the Company
determines the Adjustment Factor. The Company will multiply the total number of
RSUs granted by this factor to determine the number of shares to distribute.
 
·  Once the Adjustment Factor is determined, the shares will be distributed to
you (minus applicable tax withholding) and then are yours to sell or hold as you
wish.
 
·  Upon distribution, the shares will be directly deposited into an account in
your name with the Company's stock plan administrator (Morgan Stanley). Account
and tax information will be distributed shortly thereafter.
 


 
 
 





TERM OR CONCEPT
EXPLANATION
Taxes
 
·  Your award is taxable at the time of distribution, which is when you receive
your shares of DTV common stock if the performance goals are met.
 
·  The applicable withholding taxes are due upon distribution, whether or not
you sell your shares. The Company will withhold shares of stock to satisfy the
applicable tax withholdings, so you will receive shares net of tax withholdings.
 
·  Please consult with your personal tax or financial advisor for more
information regarding the tax consequences of your award.
 
Continued Employment
Continued employment or service through the end of the Performance Period is
required as a condition to receiving your award and the rights and benefits
under the plan. Partial employment or service, even if substantial, during the
Performance Period will not entitle you to any proportionate award, or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or services except as otherwise provided in the “Impact of
Termination” section below.
Impact of Termination
If you should leave the company for any reason within the first calendar year of
the Performance Period, your award is forfeited.
 
·  Resignation or Term for Cause
 
If you resign from the Company or are terminated for cause at any time, you
forfeit all awards.
 
·  Term Without Cause (e.g., Layoff)
 
 
·  Retirement *
 
 
·  Long-Term Disability or Death
 
 
·  You are eligible for a pro-rated award based on the number of full calendar
years of service (January through December) completed during the Performance
Period and on plan performance assessed at the end of the Performance Period.
 
 
·  Any shares earned will be distributed as soon as practicable in the year
following the end of the Performance Period.
 
Impact of Leave of Absence
Absence from work caused by military service, authorized sick leave, or other
leave approved by the Company will not be considered a termination of employment
by the Company if reemployment upon the expiration of the leave is required by
contract or law, or if the leave is for a period of not more than 90 days. The
Company reserves the right to adjust grants for employees on leave in excess of
90 days.
 



 
* “Retirement” means termination of employment at age 55 or older, with 5 or
more years of Continuous Service as defined in the Pension Plan and immediate
commencement of Pension Plan benefits.

